       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 1 of 13




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

WILLIAM ELLIS and,                     )
STERLING MCMUTRY,                      )
                                       )
      Plaintiffs,                      )
                                       )
v.                                     )      Civil Action File
                                       )      No: 1:18-CV-05418-LMM
COBB COUNTY SCHOOL                     )
DISTRICT                               )
                                       )
                                       )
      Defendant.                       )

        JOINT PRELIMINARY REPORT AND DISCOVERY PLAN

1.    DESCRIPTION OF CASE:

      (a)    Describe briefly the nature of this action.

       Plaintiffs allege that Defendant violated the Fair Labor Standards Act

(“FLSA”) by not paying them overtime.

      (b)    Summarize, in the space provided below, the facts of this case. The
             summary should not be argumentative nor recite evidence.

      Plaintiffs are custodians who are employed by the Cobb County School

District. Plaintiffs claim that that they are owed overtime pay under the Fair Labor

Standards Act. Defendant contends that at all relevant times, Plaintiffs received

appropriate compensation for all hours worked as custodians. Further, at all relevant
       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 2 of 13




times, Defendant acted in accordance with what it believed was required by the Fair

Labor Standards Act and all other applicable statutes.

      (c)    The legal issues to be tried are as follows:

                   1. If Plaintiffs are entitled to overtime, and if so the amount of

                   unpaid overtime wages.

                   2. Whether plaintiffs are entitled to liquidated damages.

                   3. If the Plaintiffs are entitled to overtime, what is the appropriate

                   amount of attorneys fees and costs.

      (d)    The cases listed below (include both style and action number) are:

             (1)    Pending Related Cases:       None.

             (2)    Previously Adjudicated Related Cases:           None.

2.    THIS CASE IS COMPLEX BECAUSE IT POSSESSES ONE              (1)   OR MORE OF THE
      FEATURES LISTED BELOW (PLEASE CHECK):

_______ (1) Unusually large number of parties

_______ (2) Unusually large number of claims or defenses

_______ (3) Factual issues are exceptionally complex

_______ (4) Greater than normal volume of evidence

_______ (5) Extended discovery period is needed

_______ (6) Problems locating or preserving evidence

_______ (7) Pending parallel investigations or action by government

_______ (8) Multiple use of experts
       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 3 of 13




_______ (9) Need for discovery outside United States boundaries

_______ (10) Existence of highly technical issues and proof.

      3.     COUNSEL:

      The following individually-named attorneys are hereby designated as lead

counsel for the parties:

      Plaintiff:           William S. Cleveland

      Defendants:          Randall C. Farmer

4.    JURISDICTION:

      Is there a question regarding this court’s jurisdiction?

      (_____) Yes               ( X ) No

      If “yes”, please attach a statement, not to exceed one (1) page, explaining the

jurisdictional objection. When there are multiple claims, identify and discuss

separately the claim(s) on which the objection is based. Each objection should be

supported by authority.

5.    PARTIES TO THIS ACTION:

      (a)    The following persons are necessary parties who have not been joined:

      Not applicable.

      (b)    The following persons are improperly joined as parties:

      Not applicable.
       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 4 of 13




      (c)    The names of the following parties are either inaccurately stated or

necessary portions of their names are omitted:

      Not applicable.

      (d)    The parties shall have a continuing duty to inform the Court of any

contentions regarding unnamed parties necessary to this action or any contentions

regarding misjoinder of parties or errors in the statement of a party’s name.

6.    AMENDMENTS TO THE PLEADINGS:

      Amended and supplemental pleadings must be filed in accordance with the

time limitations and other provisions of Fed. R. Civ. P. 15. Further instructions

regarding amendments are contained in LR 15.

      List separately any amendments to the pleadings which the parties anticipate

will be necessary.

      Not applicable.

      7.     FILING TIME FOR MOTIONS:

      All motions should be filed as soon as possible. The local rules set specific

filing limits for some motions. These times are restated below.

      All other motions must be filed WITHIN THIRTY (30) DAYS after the

preliminary planning report is filed or should have been filed, unless the filing party

has obtained prior permission of the Court to file later. Local Rule 7.1A(2).
         Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 5 of 13




        (a)   Motions to Compel: before the close of discovery or within the

extension period allowed in some instances. Local Rule 37.1.

        (b)   Summary Judgment Motions: within thirty (30) days after the close of

discovery, unless otherwise permitted by Court order. Local Rule 56.1.

        (c)   Other Limited Motions: Refer to Local Rules 7.2A; 7.2B, and 7.2E,

respectively, regarding filing limitations for motions pending on removal,

emergency motions, and motions for reconsideration.

        (d)   Motions Objecting to Expert Testimony: Daubert motions with regard

to expert testimony no later than the date that the proposed pretrial order is

submitted. Refer to Local Rule 7.2F.

8.      INITIAL DISCLOSURES:

        The parties are required to serve initial disclosures in accordance with Fed. R.

Civ. P. 26. If any party objects that initial disclosures are not appropriate, state the

party and the basis for the party’s objection.

        No objection.

9.      REQUESTS FOR SCHEDULING CONFERENCE:

        Does any party request a scheduling conference with the Court? If so, please

state the issues which could be addressed and the position of each party.

        The parties do not request a scheduling conference with the Court at this

time.
          Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 6 of 13




10.   DISCOVERY PERIOD:

      The discovery period commences thirty (30) days after the appearance of the

first defendant by answer to the complaint. As stated in LR 26.2A, responses to

initiated discovery must be completed before expiration of the assigned discovery

period.

      Cases in this Court as assigned to one of the following three (3) discovery

tracks: (a) zero (0) months discovery period, (b) four (4) months discovery period,

and (c) eight (8) months discovery period. A chart showing the assignment of cases

to a discovery track by filing category is contained in Appendix F. The track to

which a particular case is assigned is also stamped on the complaint and service

copies of the complaint at the time of filing.

      Please state below the subjects on which discovery may be needed: Discovery

is needed on the issue of liability and damages.

      If the parties anticipate that additional time beyond that allowed by the

assigned discovery track will be needed to complete discovery or that discovery

should be conducted in phases or be limited to or focused upon particular issues,

please state those reasons in detail:

      The parties do not anticipate needing more than four (4) months to

complete discovery in this case. The School District will be on summer break
       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 7 of 13




for part of the discovery period but that probably will not have an impact in

this case. If it becomes necessary, the parties will seek an extension of the

discovery period prior to its expiration.

11.   DISCOVERY LIMITATION:

      (a) What changes should be made in the limitations of discovery imposed

under the Federal Rules of Civil Procedure or Local Rules of this Court, and what

other limitations should be imposed:

      None.

      (b) Is any party seeking discovery of electronically stored information?

              ___X______ Yes ________ No

      If “yes,”

      (1) The parties have discussed the sources and scope of the production of

electronically stored information and have agreed to limit the scope of production

(e.g., accessibility, search terms, date limitations, or key witnesses) as follows:

      Electronically stored information (“ESI”) shall be included within the

category of “documents” as it is commonly used in discovery, and accordingly, shall

encompass writings, drawings, graphs, charts, photographs, sound recordings,

images and other data or data compilations stored in electronic form in/on any

medium from which information can be obtained. In particular, the Plaintiffs seek

any electronic time sheets/records and badge swipe data.
       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 8 of 13




      (2) The parties have discussed the format for the production of electronically

stored information (e.g., Tagged Image File Format (TIFF or .TIF files), Portable

Document Format (PDF), or native), method of production (e.g., paper or disk), and

the inclusion or exclusion and use of metadata, and have agreed as follows:

                   a.    Any documents that exist in electronic form are

            specifically requested to be produced in native or near-native formats,

            pursuant to Rule 34(b)(1)(C) of the Federal Rules of Civil Procedure

            and should not be converted to an imaged format (e.g. .TIFF or .PDF)

            unless such document must be redacted to remove privileged content or

            the document does not exist within your care, custody or control in a

            native electronic format. Native format requires production in the same

            format in which the information was customarily created, used, and

            stored by you. The table below supplies examples of the native or near-

            native forms in which specific types of electronically stored

            information (ESI) should be produced:

      Source ESI                 Native or Near Native Form or Forms
                                 Sought
      Microsoft Word             .DOC, .DOCX
      documents
      Microsoft Excel            .XLS, .XLSX
      Spreadsheets
Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 9 of 13




Microsoft              .PPT, .PPTX
PowerPoint
Presentations
Microsoft Access       .MDB
Databases
WordPerfect            .WPD
documents
Adobe Acrobat          .PDF
Documents
Photographs            .JPG
                       Messages should be produced so as to
E-mail
                       preserve and supply the source RFC 2822
                       content of the communication and
                       attachments in a fielded, electronically-
                       searchable format. For Microsoft
                       Exchange or Outlook messaging, .PST
                       format will suffice. Single message
                       production formats like .MSG or .EML
                       may be furnished, if source foldering data
                       is preserved and produced. If your
                       workflow requires that attachments be
                       extracted and produced separately from
                       transmitting messages, attachments should
                       be produced in their native forms with
                       parent/child relationships to the message
                       and container(s) preserved and produced.
Databases              Unless the entire contents of a database
(excluding e-mail      are responsive, extract responsive content
systems)               to a fielded and electronically searchable
                       format preserving metadata values, keys
                       and field relationships. If doing so is
                       infeasible, please identify the database and
                       supply information concerning the scheme
                       and query language of the database, along
                       with a detailed description of its export
       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 10 of 13




                                   capabilities, so as to facilitate Plaintiffs
                                   crafting a query to extract and export
                                   responsive data.


                      b.    Form of production for documents that do not exist in

                electronic form.

      Documents that do not exist in a native electronic format or which require

redaction of privileged content are hereby requested to be produced in searchable

[.PDF] format with logical unitization preserved.

      Cost of production

      The parties hereby agree that the parties will bear their own costs of

production. Parties will meet and confer if a party contends the cost of production

is excessive.

      In the absence of agreement on issues regarding discovery of electronically

stored information, the parties shall request a scheduling conference in paragraph 9

hereof.

12.   OTHER ORDERS:

      What other orders do the parties think that the Court should enter under Rule

26(c) or under Rule 16(b) and (c)?      The parties may seek a stay of discovery after

the responses to the initial discovery responses have been provided in order to pursue

any potential settlement talks.
        Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 11 of 13




13.     SETTLEMENT POTENTIAL:

        (a)     Lead counsel for the parties certify by their signatures below that a Rule

26(f) conference was held on March 4, 2019, and that they participated in settlement

discussions. Other persons who participated in the settlement discussions are listed

according to party.

        For Plaintiff:              /s/ William S. Cleveland
        Other Participants:

        For Defendants:             /s/ Randall C. Farmer
        Other Participants :


        (b)     All parties were promptly informed of all offers of settlement and

following discussion by all counsel, it appears that there is now:

(     ) A possibility of settlement before discovery.

( X ) A possibility of settlement after discovery.

(___) A possibility of settlement, but a conference with the judge is needed.

(       )       No possibility of settlement.

        (c)     Counsel and Plaintiff (X ) do or ( ) do not intend to hold additional

settlement conferences among themselves prior to the close of discovery.

        (d)     The following specific problems have created a hindrance to settlement

of this case:

        None

14.     TRIAL BY MAGISTRATE JUDGE:
       Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 12 of 13




       Note: Trial before a Magistrate Judge will be by jury trial if a party is

otherwise entitled to a jury trial.

       (a)    The parties (   ) do consent to having this case tried before a magistrate

judge of this Court.

       (b)    The parties (    X ) do not consent to having this case tried before a

magistrate judge of this Court.


       Respectfully submitted this 7th day of March, 2019.


 /s/ William S. Cleveland                    /s/ Randall Farmer
 William S. Cleveland                        Randall C. Farmer
 Georgia Bar No. 721593                      Georgia Bar No. 255345
 William S. Cleveland                        GREGORY, DOYLE,
 Parks, Chesin, & Walbert, P.C.              CALHOUN & ROGERS, LLC
 Atlanta, Georgia 30309                      49 Atlanta Street
 Telephone: 404-873-8000                     Marietta, GA 30060
 Facsimile: (404) 873-8050                   Telephone: 770-422-1776
 wcleveland@pcwlawfirm.com                   Fax: 770-426-6155
 Attorney for Plaintiffs                     Email:
                                             rfarmer@gregorydoylefirm.com
                                             Attorney for Defendant
      Case 1:18-cv-05418-LMM Document 11 Filed 03/07/19 Page 13 of 13




*************
                            SCHEDULING ORDER

       Upon review of the information contained in the Joint Preliminary Report and
Discovery Plan form completed and filed by the parties, the court orders that the
time limits for adding parties, amending the pleadings, filing motions, completing
discovery, and discussing settlement are as set out in the Federal Rules of Civil
Procedure and the Local Rules of this Court, except as herein modified:

__________________________________________________________________

__________________________________________________________________

__________________________________________________________________

__________________________________________________________________

__________________________________________________________________

      IT IS SO ORDERED, this _______ day of ______________, 2019.


                               _________________________________________

                               THE HONORABLE LEIGH MARTIN MAY,
                               JUDGE, U.S. DISTRICT COURT
